                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 CAPITOL INDEMNITY
 CORPORATION,                                     CV 19-70-M-DLC

                      Plaintiff,
                                                   ORDER OF RECUSAL
 vs.

 REFLECTIONS ACADEMY, INC.,
 MICHELLE MANNING, CHAFFIN
 PULLAN, ALBERT RICHARDSON,
 Individually and on Behalf of his
 Minor Daughter, A.R., PAULA
 RICHARDSON, MIKE STADLER,
 TIFFANY STADLER, MACKENZIE
 STADLER, JANET BUCKLES, FRED
 BUCKLES, and ELIZABETH
 BUCKLES

                      Defendants.


       Chief United States District Judge Dana L. Christensen has referred this case

to the undersigned for the purpose of conducting a settlement conference. Because

I represented one of the Defendants in the underlying negligence action, however, I

must recuse myself from the case. According, I hereby recuse myself and ask that
this case be reassigned to a different a United States Magistrate Judge for purposes

of conducting a settlement conference.

             DATED this 16th day of August, 2019.



                                Kathleen L. DeSoto
                                United States Magistrate Judge
